DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-6, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/09/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-6 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, as previously cited, and the newly cited art of the concurrently attached PTO-892 does not 
Sato is the most closely related, however, that reference does not disclose the use of a dummy component, instead relying upon the use of the workpiece itself for “teaching” of the robot.  Moreover, Sato does not provide as part of the robot a dummy component that is mounted protruding outward on a location in the gripper and away from the gripped workpiece component, has a corresponding part with the same shape as the shape of the specific part of the workpiece component and exhibits rigidity; or a first insertion processing portion that performs, in a state that the receiving portion is arranged in a movable range of the robot, a processing in which the corresponding part of the dummy component is inserted into the slot or the hole of the receiving portion by the robot through compliance control which is based on output of 2Customer No.: 31561Docket No.: 84103-U S-540Application No.: 16/249,901the force sensor; or a state of maintaining the arrangement of the receiving portion, a processing in which the outwardly protruding specific part of the workpiece component gripped in the gripper is inserted into the slot or the hole of the receiving portion based on the position and the posture of the slot or the hole which use the robot as a reference by the robot through position control.  
Xu does not cure the deficiencies of Sato, and there is no indication that the robot of Xu ever holds the dummy component and a workpiece component in its gripper at the same time or that it would even be capable of doing so.  Similarly, Liu discloses a dummy component, but that dummy is explicitly replaced with the workpiece component, rather than being held at the same time.  Izumi teaches the use of force feedback in order to aid in placing a component in a hole.  However, Izumi does not use any dummy or test piece, and there is no apparent reason to 
Even assuming, ad arguendo, that the prior art in conjunction did teach all of the elements of claim 1, there would be no reason to combine the references, and to do so would rely upon improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729